

 
AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT
 
This Amended and Restated Registration Rights Agreement (this “Agreement”) is
made and entered into as of March 31, 2008 by and between ProLink Holdings
Corp., a Delaware corporation (the “Company”), Calliope Capital Corporation
(“Calliope”), Valens US SPV I, LLC (“Valens US”), Valens Offshore SPV I, Ltd.
(“Valens Offshore”) and PSource Structured Debt Limited (“PSource” and together
with Calliope, Valens US and Valens Offshore, each an “Investor” and
collectively, the “Investors”).
 
This Agreement amends and restates that certain Registration Rights Agreement
dated as of August 17, 2007, by and between the Company and Calliope, and is
made pursuant to that certain Amended and Restated Security Agreement dated as
of the date hereof by and among the Company, certain subsidiaries of the
Company, each Investor, the Lenders from time to time party thereto and LV
Administrative Services, Inc., as administrative and collateral agent for the
Lenders (as amended, restated, modified and/or supplemented from time to time,
the “Security Agreement”).
 
The Company and each Investor hereby agree as follows:
 
1.  Definitions. Capitalized terms used and not otherwise defined herein that
are defined in the Security Agreement shall have the meanings given such terms
in the Security Agreement. As used in this Agreement, the following terms shall
have the following meanings:
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means shares of the Company’s common stock, par value $0.0001 per
share.
 
“Company” has the meaning given to such term in the Preamble hereto.
 
“Closing Shares” means the shares of Common Stock issued to the Investors on the
date hereof in connection with the transactions contemplated by the Security
Agreement.
 
“Effectiveness Date” means, (i) with respect to the initial Registration
Statement required to be filed in connection with the Notes issued on the date
hereof, the Closing Shares and the Common Stock issuable upon exercise of the
Warrants, a date no later than September 27, 2008 and (ii) with respect to each
additional Registration Statement required to be filed hereunder (if any), a
date no later than thirty (30) days following the applicable Filing Date.
 
“Effectiveness Period” has the meaning set forth in Section 2(a).
 
“Event” has the meaning set forth in Section 2(b).
 
“Event Date” has the meaning set forth in Section 2(b).
 

--------------------------------------------------------------------------------


 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.
 
“Filing Date” means, with respect to (1) the Registration Statement required to
be filed in connection with (x) the shares of Common Stock issuable to the
Holder upon conversion of the Notes issued as of the date hereof, (y) the
Closing Shares and (z) the Common Stock issuable upon exercise of the Warrants,
as soon as commercially reasonable, and (2) the Registration Statement required
to be filed in connection with the shares of Common Stock issuable to the Holder
as a result of adjustments to the Fixed Conversion Price made pursuant to
Section 3.6 of the Notes or adjustments made pursuant to Section 4 of the
Warrants or otherwise, sixty (60) days after the occurrence of such event or the
date of such adjustment.
 
“Holder” or “Holders” means the Investors or any of their respective affiliates
or transferees to the extent any of them hold Registrable Securities, other than
those purchasing Registrable Securities in a market transaction.
 
“Indemnified Party” has the meaning set forth in Section 5(c).
 
“Indemnifying Party” has the meaning set forth in Section 5(c).
 
“Notes” has the meaning given to the term “Secured Convertible Term Notes” in
the Security Agreement.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means the Closing Shares and the shares of Common Stock
issuable upon conversion of the Notes and exercise of the Warrants.
 
“Registration Statement” means each registration statement required to be filed
hereunder, including the Prospectus therein, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
2

--------------------------------------------------------------------------------


 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute.
 
“Security Agreement” has the meaning given to such term in the Preamble hereto.
 
“Trading Market” means any of the NASD Over The Counter Bulletin Board, NASDAQ
Capital Market, the NASDAQ Global Market, the American Stock Exchange or the New
York Stock Exchange.
 
“Warrants” means the Common Stock Purchase Warrants issued in connection with
the Original Security Agreement.
 
2.  Registration.
 
(a)  The Company shall, on or prior to each Filing Date, prepare and file with
the Commission a Registration Statement covering the Registrable Securities for
a selling stockholder resale offering to be made on a continuous basis pursuant
to Rule 415. Each Registration Statement shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form in accordance herewith). The Company shall cause each Registration
Statement to become effective and remain effective as provided herein. The
Company shall use commercially reasonable efforts to cause each Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof, but in any event no later than the
Effectiveness Date. The Company shall use commercially reasonable efforts to
keep each Registration Statement continuously effective under the Securities Act
until the date which is the earlier date of when (i) all Registrable Securities
covered by such Registration Statement have been sold or (ii) all Registrable
Securities covered by such Registration Statement may be sold immediately
without registration under the Securities Act and without volume restrictions
pursuant to Rule 144, as determined by the counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the affected Holders (each, an “Effectiveness Period”).
 
(b)  If for any reason the Commission does not permit all of the Registrable
Securities to be included in a Registration Statement filed pursuant to this
Agreement, then the Company shall prepare and file as soon as possible after the
date on which the Commission shall indicate as being the first date or time that
such filing may be made, but, in the event that the Commission does not so
specify, no later than 180 days after the immediately prior Registration
Statement has been declared effective by the Commission (it being understood
that this Section 2(b) is applicable to any such subsequent Registration
Statement), an additional Registration Statement covering the resale of all
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415. The Company shall cause each such Registration Statement to be
declared effective under the Securities Act as soon as possible but, in any
event, no later than its Effectiveness Date, and shall use its reasonable
commercial efforts to keep such Registration Statement continuously effective
under the Securities Act during the entire Effectiveness Period.
 
3

--------------------------------------------------------------------------------


 
(c)  If at any time during the Effectiveness Period, less than 100% of the then
Registrable Securities are then registered in a Registration Statement(s), then
the Company shall file, as soon as reasonably practicable, but in any case prior
to the applicable Filing Date, subject to any restrictions imposed by Rule 415,
an additional Registration Statement covering the resale by the Holders of not
less than 100% of the number of Registrable Securities.
 
(d)  If: (i) the Registration Statement is not filed on or prior to the Filing
Date; (ii) the Registration Statement is not declared effective by the
Commission by the Effectiveness Date; (iii) after the Registration Statement is
filed with and declared effective by the Commission, the Registration Statement
ceases to be effective (by suspension or otherwise) as to any Registrable
Securities to which it is required to relate at any time prior to the expiration
of the Effectiveness Period (without being succeeded immediately by an
additional registration statement filed and declared effective) for a period of
time which shall exceed 30 trading days in the aggregate per year or more than
20 consecutive trading days (defined as a period of 365 days commencing on the
date the Registration Statement is declared effective); or (iv) the Common Stock
is not listed or quoted, or is suspended from trading on any Trading Market for
a period of three (3) consecutive trading days (provided the Company shall not
have been able to cure such trading suspension within 30 days of the notice
thereof or list the Common Stock on another Trading Market); (any such failure
or breach being referred to as an “Event,” and for purposes of clause (i) or
(ii) the date on which such Event occurs, or for purposes of clause (iii) the
date which such 30 day or 20 consecutive day period (as the case may be) is
exceeded, or for purposes of clause (iv) the date on which such three (3)
trading day period is exceeded, being referred to as “Event Date”), then until
the applicable Event is cured, the Company shall pay to each Holder an amount in
cash, as liquidated damages and not as a penalty, equal to 1.0% for each 30-day
period (prorated for partial periods) on a daily basis of the aggregate original
principal amount of the Notes; provided that the maximum aggregate amount of
liquidated damages that may be charged to the Company pursuant to this Section
2(d) shall not exceed 10% of the initial principal amount of the Notes. While
such Event continues, such liquidated damages shall be paid not less often than
each 30 days. Any unpaid liquidated damages as of the date when an Event has
been cured by the Company shall be paid within three (3) days following the date
on which such Event has been cured by the Company.
 
(e)  Notwithstanding anything to the contrary contained in this Agreement, in
the event the Commission determines any Registration Statement filed pursuant to
this Agreement (i) constitutes a primary offering of securities by the Company
or (ii) requires any Holder to be named as an underwriter and such Holder does
not consent to being so named as an underwriter in such Registration Statement,
the Company may reduce, on a pro rata basis, the total number of Registrable
Securities to be registered on behalf of each such Holder, and the failure to
include such Registrable Securities in any Registration Statement shall not
cause the Company to be required to pay a penalty, financial or otherwise, as
described in this Agreement, including, without limitation, any liquidated
damages as set forth in Section 2(d) hereof. In the even of any such reduction
in Registrable Securities, the Company shall file a Registration Statement at
such time as the Commission shall indicate as being the first date or time that
such filing may be made, but no later than 180 days after the immediately prior
Registration Statement has been declared effective by the Commission, until such
time as (i) all Registrable Securities have been registered pursuant to an
effective Registration Statement, (ii) the Registrable Securities may be resold
without restriction (including volume limitations) pursuant to Rule 144 of the
Securities Act or (iii) the Holder agrees to be named as an underwriter in any
such Registration Statement.
 
4

--------------------------------------------------------------------------------


 
(f)  Within three (3) Business Days of the Effectiveness Date, the Company shall
cause its counsel to issue an opinion substantially in the form attached hereto
as Exhibit A, to the transfer agent stating that the shares are subject to an
effective registration statement and can be reissued free of restrictive legend
upon notice of a sale by the Investor and confirmation by the Investor that it
has complied with the prospectus delivery requirements, provided that the
Company has not advised the transfer agent orally or in writing that the opinion
has been withdrawn. Copies of the opinion required by this Section 2(f) shall be
delivered to the Investor within the time frame set forth above.
 
3.  Registration Procedures. If and whenever the Company is required by the
provisions hereof to effect a registration under the Securities Act, the Company
will, as expeditiously as possible:
 
(a)  prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities, respond as promptly as possible to any comments
received from the Commission, and use commercially reasonable efforts to cause
such Registration Statement to become and remain effective for the Effectiveness
Period with respect thereto;
 
(b)  prepare and file with the Commission such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement and to keep such Registration Statement effective until
the expiration of the Effectiveness Period applicable to such Registration
Statement;
 
(c)  furnish to the Investor such number of copies of the Registration Statement
and the Prospectus included therein (including each preliminary Prospectus and
any amendments and supplements to the Registration Statement and the Prospectus)
and such other documents as the Investor reasonably may request to facilitate
the public sale or disposition of the Registrable Securities covered by such
Registration Statement;
 
(d)  use commercially reasonable efforts to register or qualify the Investor’s
Registrable Securities covered by such Registration Statement under the
securities or “blue sky” laws of such jurisdictions within the United States as
the Investor may reasonably request and do any and all other acts and things
which may be reasonably necessary to enable the Investor to consummate the
disposition in such jurisdiction of the Registrable Securities, provided,
however, that the Company shall not for any such purpose be required to qualify
generally to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to general service of process in any
such jurisdiction;
 
5

--------------------------------------------------------------------------------


 
(e)  list the Registrable Securities covered by such Registration Statement with
any securities exchange on which the Common Stock of the Company is then listed;
 
(f)  immediately notify the Investor at any time when a Prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as a result of which the Prospectus contained in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and, at the request of the Investor,
the Company shall prepare a supplement or amendment to such Prospectus so that,
as thereafter delivered to the purchasers of Registrable Securities, such
Prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statement therein not misleading;
 
(g)  make available for inspection by the Investor and any attorney, accountant
or other agent retained by the Investor, all publicly available,
non-confidential financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors and
employees to supply all publicly available, non-confidential information
reasonably requested by the attorney, accountant or agent of the Investor;
 
(h)  provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement;
 
(i)  if requested, cause to be delivered, immediately prior to the effectiveness
of the Registration Statement, letters from the Company’s independent certified
public accountants addressed to the Investor (unless the Investor does not
provide to such accountants the appropriate representation letter required by
rules governing the accounting profession) stating that such accountants are
independent public accountants within the meaning of the Securities Act and the
applicable rules and regulations adopted by the Commission thereunder, and
otherwise in customary form and covering such financial and accounting matters
as are customarily covered by letters of the independent certified public
accountants delivered in connection with primary or secondary underwritten
public offerings, as the case may be; and
 
(j)  at all times after the Company has filed a Registration Statement with the
Commission pursuant to the requirements of either the Securities Act or the
Exchange Act, the Company shall file all reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Commission thereunder, and take such further action as the
Investor may reasonably request, all to the extent required to enable the
Investor to be eligible to sell Registrable Securities pursuant to Rule 144 (or
any similar rule then in effect).]
 
4.  Registration Expenses. All expenses relating to the Company’s compliance
with Sections 2 and 3 hereof, including, without limitation, all registration,
filing and listing application fees, costs of distributing any prospectuses and
supplements thereto, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
counsel fees) incurred in connection with complying with state securities or
“blue sky” laws, fees of the NASD, transfer taxes, fees of transfer agents and
registrars, fees of, and disbursements incurred by, one counsel for the Holders
are called “Registration Expenses.” All selling commissions applicable to the
sale of Registrable Securities, including any fees (not to exceed $20,000) and
disbursements of any special counsel to the Holders beyond those included in
Registration Expenses, are called “Selling Expenses.” The Company shall only be
responsible for all Registration Expenses. The obligation of the Company to bear
the expenses described above shall apply irrespective of whether a registration,
becomes effective, is withdrawn or suspended, is converted to another form of
registration and irrespective of when any of the foregoing shall occur.
 
 
6

--------------------------------------------------------------------------------


 
5.  Indemnification.
 
(a)  In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless each Holder, and its officers, directors and each other person, if any,
who controls such Holder within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which such Holder,
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement under
which such Registrable Securities were registered under the Securities Act
pursuant to this Agreement, any preliminary Prospectus or final Prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading or any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or applicable “blue sky” laws, and will
reimburse such Holder, and each such person for any legal or other expenses
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case if and to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by or on behalf of the Investor or any such person in
writing specifically for use in any such document.
 
(b)  In the event of a registration of the Registrable Securities under the
Securities Act pursuant to this Agreement, the Investor will indemnify and hold
harmless the Company, and its officers, directors and each other person, if any,
who controls the Company within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact which was furnished in writing by the Investor to
the Company expressly for use in (and such information is contained in) the
Registration Statement under which such Registrable Securities were registered
under the Securities Act pursuant to this Agreement, any preliminary Prospectus
or final Prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
person for any reasonable legal or other expenses incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action, provided, however, that the Investor will be liable in any such case if
and only to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission so made in conformity with information furnished in writing
to the Company by or on behalf of the Investor specifically for use in any such
document. Notwithstanding the provisions of this paragraph, the Investor shall
not be required to indemnify any person or entity in excess of the amount of the
aggregate net proceeds received by the Investor in respect of Registrable
Securities in connection with any such registration under the Securities Act.
 
7

--------------------------------------------------------------------------------


 
(c)  Promptly after receipt by a party entitled to claim indemnification
hereunder (an “Indemnified Party”) of notice of the commencement of any action,
such Indemnified Party shall, if a claim for indemnification in respect thereof
is to be made against a party hereto obligated to indemnify such Indemnified
Party (an “Indemnifying Party”), notify the Indemnifying Party in writing
thereof, but the omission so to notify the Indemnifying Party shall not relieve
it from any liability which it may have to such Indemnified Party other than
under this Section 5(c) and shall only relieve it from any liability which it
may have to such Indemnified Party under this Section 5(c) if and to the extent
the Indemnifying Party is prejudiced by such omission. In case any such action
shall be brought against any Indemnified Party and it shall notify the
Indemnifying Party of the commencement thereof, the Indemnifying Party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel satisfactory to such Indemnified
Party, and, after notice from the Indemnifying Party to such Indemnified Party
of its election so to assume and undertake the defense thereof, the Indemnifying
Party shall not be liable to such Indemnified Party under this Section 5(c) for
any legal expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof; if the Indemnified Party retains its own counsel, then
the Indemnified Party shall pay all fees, costs and expenses of such counsel,
provided, however, that, if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and the Indemnified Party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the Indemnifying
Party or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, the Indemnified Party
shall have the right to select one separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the Indemnifying Party as incurred.
 
(d)  In order to provide for just and equitable contribution in the event of
joint liability under the Securities Act in any case in which either (i) the
Investor, or any officer, director or controlling person of the Investor, makes
a claim for indemnification pursuant to this Section 5 but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 5 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of the Investor or such officer, director or controlling person of the
Investor in circumstances for which indemnification is provided under this
Section 5; then, and in each such case, the Company and the Investor will
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject (after contribution from others) in such proportion so that the
Investor is responsible only for the portion represented by the percentage that
the public offering price of its securities offered by the Registration
Statement bears to the public offering price of all securities offered by such
Registration Statement, provided, however, that, in any such case, (A) the
Investor will not be required to contribute any amount in excess of the public
offering price of all such securities offered by it pursuant to such
Registration Statement; and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 10(f) of the Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.
 
8

--------------------------------------------------------------------------------


 
(e)  The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities.
 
6.  Representations and Warranties.
 
(a)  The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act and, except with respect to certain matters which the Company has
disclosed to the Investor on Schedule 12(u) to the Security Agreement, the
Company has timely filed all proxy statements, reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act. The Company has filed, or (with respect to the following clause (i)) will
file by April 16, 2008, (i) its Annual Report on Form 10-K[SB] for its fiscal
year ended December 31, 2007 and (ii) its Quarterly Report on Form 10-Q[SB] for
the fiscal quarters ended September 30, 2007 (collectively, the “SEC Reports”).
Each SEC Report was, at the time of its filing, in substantial compliance with
the requirements of its respective form and none of the SEC Reports, nor the
financial statements (and the notes thereto) included in the SEC Reports, as of
their respective filing dates, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Reports comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed) and fairly present in
all material respects the financial condition, the results of operations and the
cash flows of the Company and its subsidiaries, on a consolidated basis, as of,
and for, the periods presented in each such SEC Report.
 
(b)  The Common Stock is listed or quoted, as applicable, for trading on the
NASDAQ Over The Counter Bulletin Board and satisfies all requirements for the
continuation of such listing or quotation, as applicable, and the Company shall
do all things necessary for the continuation of such listing or quotation, as
applicable. The Company has not received any notice that its Common Stock will
be delisted from or no longer be quoted on, as applicable, the NASDAQ Over The
Counter Bulletin Board (except for prior notices which have been fully remedied)
or that the Common Stock does not meet all requirements for the continuation of
such listing or quotation, as applicable.
 
9

--------------------------------------------------------------------------------


 
(c)  Neither the Company, nor any of its affiliates, nor any person acting on
its or their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offering of the Securities pursuant to the Security Agreement to
be integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Common Stock pursuant to
Rule 506 under the Securities Act, or any applicable exchange-related
stockholder approval provisions, nor will the Company or any of its affiliates
or subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings (other than such concurrent
offering to the Investor).
 
(d)  The Notes and the Closing Shares and the shares of Common Stock that the
Investors may acquire pursuant to the Notes are all restricted securities under
the Securities Act as of the date of this Agreement. The Company will not issue
any stop transfer order or other order impeding the sale and delivery of any of
the Registrable Securities at such time as such Registrable Securities are
registered for public sale or an exemption from registration is available,
except as required by federal or state securities laws.
 
(e)  The Company understands the nature of the Registrable Securities issuable
upon the conversion of each Note and issuance of the Closing Shares and
recognizes that the issuance of such Registrable Securities may have a potential
dilutive effect. The Company specifically acknowledges that its obligation to
issue the Registrable Securities is binding upon the Company and enforceable
regardless of the dilution such issuance may have on the ownership interests of
other shareholders of the Company.
 
(f)  Except for agreements made in the ordinary course of business, there is no
agreement that has not been filed with the Commission as an exhibit to a
registration statement or to a form required to be filed by the Company under
the Exchange Act, the breach of which could reasonably be expected to have a
material and adverse effect on the Company and its subsidiaries, or would
prohibit or otherwise interfere with the ability of the Company to enter into
and perform any of its obligations under this Agreement in any material respect.
 
(g)  The Company will at all times have authorized and reserved a sufficient
number of shares of Common Stock for the full conversion of the Notes.
 
(h)  The Company shall provide written notice to each Holder of (i) the
occurrence of each Discontinuation Event (as defined below) and (ii) the
declaration of effectiveness by the Commission of each Registration Statement
required to be filed hereunder, in each case within one (1) Business Day of the
date of each such occurrence and/or declaration.
 
7.  Miscellaneous.
 
(a)  Remedies. In the event of a breach by the Company or by a Holder, of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, will be entitled
to specific performance of its rights under this Agreement.
 
10

--------------------------------------------------------------------------------


 
(b)  No Piggyback on Registrations. Except as and to the extent set forth on
Schedule 7(b) hereto, neither the Company nor any of its security holders (other
than the Holders in such capacity pursuant hereto) may include securities of the
Company in any Registration Statement other than the Registrable Securities, and
the Company shall not after the date hereof enter into any agreement providing
any such right for inclusion of shares in the Registration Statement to any of
its security holders. Except as and to the extent specified in Schedule 7(b)
hereto, the Company has not previously entered into any agreement granting any
registration rights with respect to any of its securities to any person or
entity that have not been fully satisfied.
 
(c)  Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to any Registration
Statement.
 
(d)  Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of a Discontinuation Event (as defined below), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. For purposes of this Agreement, a “Discontinuation Event” shall mean
(i) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (the Company shall provide true and complete copies
thereof and all written responses thereto to each of the Holders); (ii) any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to such Registration Statement or Prospectus or
for additional information; (iii) the issuance by the Commission of any stop
order suspending the effectiveness of such Registration Statement covering any
or all of the Registrable Securities or the initiation of any Proceedings for
that purpose; (iv) the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and/or (v) the occurrence of any
event or passage of time that makes the financial statements included in such
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(e)  Piggy-Back Registrations. If at any time after the date hereof there is not
an effective Registration Statement covering all of the Registrable Securities
required to be covered during such Effectiveness Period and the Company shall
determine to prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall promptly send to each Holder written notice of such determination and, if
within fifteen (15) days after receipt of such notice, any such Holder shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities such Holder requests to be
registered, to the extent the Company may do so without violating registration
rights of others which exist as of the date of this Agreement, subject to
customary underwriter cutbacks applicable to all holders of registration rights
and subject to obtaining any required consent of any selling stockholder(s) to
such inclusion under such registration statement.
 
11

--------------------------------------------------------------------------------


 
(f)  Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
the then outstanding Registrable Securities. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of certain Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.
 
(g)  Notices. Any notice or request hereunder may be given to the Company or the
Investor at the respective addresses set forth below or as may hereafter be
specified in a notice designated as a change of address under this Section 7(g).
Any notice or request hereunder shall be given by registered or certified mail,
return receipt requested, hand delivery, overnight mail, Federal Express or
other national overnight next day carrier (collectively, “Courier”) or telecopy
(confirmed by mail). Notices and requests shall be, in the case of those by hand
delivery, deemed to have been given when delivered to any party to whom it is
addressed, in the case of those by mail or overnight mail, deemed to have been
given three (3) Business Days after the date when deposited in the mail or with
the overnight mail carrier, in the case of a Courier, the next Business Day
following timely delivery of the package with the Courier, and, in the case of a
telecopy, when confirmed. The address for such notices and communications shall
be as follows:
 
 
 
If to the Company:
ProLink Holdings Corp.
410 Benson Lane
Chandler, Arizona 85224
Attention: Dave M. Gomez, Esq.
Facsimile: (480) 785-7446
   
with a copy to:
Mintz Levin Cohn Ferris Glovsky
and Popeo P.C.
Chrysler Center
666 Third Avenue
New York, New York 10017
Attention: Ivan Blumenthal, Esq.
Facsimile: (212) 983-3115
   
If to Investor:
To the address set forth under
Investor’s name on the signature
 pages hereto
   
If to any other Person who is
then the registered Holder:
To the address of such Holder as it
appears in the stock transfer books
of the Company

 
or such other address as may be designated in writing hereafter in accordance
with this Section 7(g) by such Person.
 
12

--------------------------------------------------------------------------------


 
(h)  Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. Each
Holder may assign their respective rights hereunder in the manner and to the
persons and entities as permitted under the Security Agreement.
 
(i)  Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same agreement. In
the event that any signature is delivered by facsimile or electronic
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile or electronic signature were the
original thereof.
 
(j)  Governing Law, Jurisdiction and Waiver of Jury Trial. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. THE COMPANY HEREBY CONSENTS
AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK SHALL HAVE EXCLUSION JURISDICTION TO HEAR AND DETERMINE ANY
PROCEEDING BETWEEN THE COMPANY, ON THE ONE HAND, AND THE PURCHASER, ON THE OTHER
HAND, PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO
THIS AGREEMENT; PROVIDED, THAT THE PURCHASER AND THE COMPANY ACKNOWLEDGE THAT
ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
THE COUNTY OF NEW YORK, STATE OF NEW YORK, AND FURTHER PROVIDED, THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE PURCHASER FROM
BRINGING A PROCEEDING IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE PURCHASER. THE COMPANY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY PROCEEDING
COMMENCED IN ANY SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY OBJECTION WHICH
IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS. THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH PROCEEDING AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN SECTION
7(G) AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE
COMPANY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID. THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
PURCHASER AND/OR THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEN IN CONNECTION WITH THIS
AGREEMENT. IF EITHER PARTY HERETO SHALL COMMENCE A PROCEEDING TO ENFORCE ANY
PROVISIONS OF THIS AGREEMENT, THE SECURITY AGREEMENT OR ANY OTHER ANCILLARY
AGREEMENT, THEN THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY
THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES
INCURRED WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.
 
(k)  Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(l)  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(m)  Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
[Balance of page intentionally left blank; signature page follows]
 
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date first written above.
 

          PROLINK HOLDINGS CORP.    
   
   
      By:           Name:       Title:             CALLIOPE CAPITAL CORPORATION
            By: 
Laurus Capital Management, its investment
manager
            By:          Name:       Title: Authorized Signatory                
   
Address for Notices:
 
335 Madison Avenue, 10th Floor
New York, NY 10017
Attention: Portfolio Services
Facsimile No.: (212) 541-4434
 
with copy to:
 
Laurus Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, NY 10017
Attention: Portfolio Services
Facsimile No.: (212) 541-4434
 

 
SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT


 

14

--------------------------------------------------------------------------------


 
 

          VALENS US SPV I, LLC    
   
   
      By:  
Valens Capital Management, its investment
manager
                    By:          Name:       Title: Authorized Signatory        
           
Address for Notices:
 
335 Madison Avenue, 10th Floor
New York, NY 10017
Attention: Portfolio Services
Facsimile No.: (212) 541-4434
 
with copy to:
 
Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, NY 10017
Attention: Portfolio Service
Facsimile No.: (212) 541-4434
 

 
SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT
 
15

--------------------------------------------------------------------------------


 

          VALENS OFFSHORE SPV I, LTD.    
   
   
      By:  
Valens Capital Management, its investment
manager
                    By:          Name:       Title: Authorized Signatory        
           
Address for Notices:
 
335 Madison Avenue, 10th Floor
New York, NY 10017
Attention: Portfolio Services
Facsimile No.: (212) 541-4434
 
with copy to:
 
Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, NY 10017
Attention: Portfolio Service
Facsimile No.: (212) 541-4434
 

 
SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT
 
16

--------------------------------------------------------------------------------


 

          PSOURCE STRUCTURED DEBT LIMITED                     By:          Name:
      Title: Authorized Signatory                    
Address for Notices:
 
335 Madison Avenue, 10th Floor
New York, NY 10017
Attention: Portfolio Services
Facsimile No.: (212) 541-4434
 
with copy to:
 
Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, NY 10017
Attention: Portfolio Service
Facsimile No.: (212) 541-4434
 

 
SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT
 
17

--------------------------------------------------------------------------------


 
EXHIBIT A to
Amended and Restated Registration Rights Agreement
 
____________, 200___
 
[Continental Stock Transfer
& Trust Company
Two Broadway
New York, New York 10004
Attn: William Seegraber]
 
Re: ProLink Holdings Corp. Registration Statement on Form [S-3]
 
Ladies and Gentlemen:
 
As counsel to ProLink Holdings Corp., a _____________ (the “Company”), we have
been requested to render our opinion to you in connection with the resale by the
individuals or entitles listed on Schedule A attached hereto (the “Selling
Stockholders”), of an aggregate of __________ shares (the “Shares”) of the
Company’s Common Stock.
 
A Registration Statement on Form [S-3] under the Securities Act of 1933, as
amended (the “Act”), with respect to the resale of the Shares was declared
effective by the Securities and Exchange Commission on [date]. Enclosed is the
Prospectus dated [date]. We understand that the Shares are to be offered and
sold in the manner described in the Prospectus.
 
Based upon the foregoing, upon request by the Selling Stockholders at any time
while the registration statement remains effective, it is our opinion that the
Shares have been registered for resale under the Act and new certificates
evidencing the Shares upon their transfer or re-registration by the Selling
Stockholders may be issued without restrictive legend. We will advise you if the
registration statement is not available or effective at any point in the future.
 
Very truly yours,
 
[Company counsel]
 
18

--------------------------------------------------------------------------------


 
 
Schedule A to Exhibit A
 
Selling Stockholder
R/N/O
Shares
Being Offered
 
 
   
 
 
   
 
 
   
 
 
   

 
19

--------------------------------------------------------------------------------


 


 
SCHEDULE 7(b) to
Amended and Restated Registration Rights Agreement
 
20

--------------------------------------------------------------------------------


 
 